Case 2:19-cr-00171-AWA-DEM Document 61 Filed 04/08/20 Page 1 of 3 PagelD# 366

ZOBY, BROCCOLETT! & NORMILE, PC

ATTORNEYS AND COUNSELORS AT LAW

JAMES O. BROCCOLETTI
JAMES P. NORMILE, IV

J. GERARD ZOBY

RANDALL J. LEEMAN, JR MISA 2207

LISA A. BROCCOLETTI April 8, 2020

The Honorable Arenda L. Wright-Allen, District Judge
United States District Court

Eastern District of Virginia

600 Granby Street

Norfolk, VA 23510

Re: United States v. Robert McCabe and Gerard Boyle
Case No.: 2:19cr171

Dear Judge Wright-Allen:

We are in receipt of the government's supplemental status report which seems to
characterize our statement of My. Boyle's proffer with the government as insufficient. This is
most surprising since the government conducted the proffer and is most familiar with the entire
nineteen (19) pages of the FBI’s 302 and the multiple hours it spanned.

If the Court chooses to review the proffer in camera, we would be glad to make it
available so the Court can be in the same position as defendant McCabe and the government in
its knowledge of the contents of Mr. Boyle's proffer.

Finally, in Mr. Boyle's supplemental status report he again states that, in the event Mr.
Boyle is tried first, he would assert his Fifth Amendment privilege against self-incrimination in
any subsequent trial of McCabe. As the Court well knows, if Mr. Boyle testifies at his trial he
would waive any ability to assert the privilege in the future. Further, if Mr. Boyle is acquitted at
trial, he will have no Fifth Amendment privilege to assert as he could no longer incriminate
himself with respect to his dealings with Mr. McCabe.

Thank you for your consideration.
Respectfully submitted,

Robert James McCabe
By Counsel

/s/
James O. Broccoletti, Esquire
VSB# 17869
Counsel for Robert James McCabe

 

6663 STONEY POINT SOUTH | NORFOLK, VIRGINIA 23502 > PHONE: 757.466.0750 | FACSIMILE: 757.466.5026

WEBSITE: ZOBYBROCCOLETTI.COM
Case 2:19-cr-00171-AWA-DEM Document 61 Filed 04/08/20 Page 2 of 3 PagelD# 367

ZOBY, BROCCOLETTI & NORMILE, P.C.
6663 Stoney Point South

Norfolk, VA 23502

(757) 466-0750

(757) 466-5026

james@zobybroccoletti.com

CERTIFICATE OF SERVICE

I hereby certify that on the 8 day of April. 2020, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system, which will then send a notification of such filing
(NEF) to the following:

Alan Salsbury, Esquire

United States Attorney's Office
101 W Main Street, STE 8000
Norfolk, VA 23510
757-441-6331
alan.salsbury@usdoj.gov

Melissa O'Boyle, Esquire
United States Attorney's Office
101 W Main Street, STE 8000
Norfolk, VA 23510
757-441-6331
melissa.oboyle@usdo}j.gov

Randy Stoker, Esquire

United States Attorney's Office
101 W Main Street, STE 8000
Norfolk, VA 23510
757-441-6331

randy.stoker@usdoj.gov

Benjamin Almond O'neil

Quinn Emanuel Urquhart & Sullivan LLP (DC-NA)
1300 I Street NW

Suite 900

Washington, DC 20001

(202) 538-8151

benoneil@quinnemanuel.com
Case 2:19-cr-00171-AWA-DEM Document 61 Filed 04/08/20 Page 3 of 3 PagelD# 368

/s/
James O. Broccoletti, Esquire
VSB# 17869
Counsel for Robert James McCabe
ZOBY, BROCCOLETTI & NORMILE, P.C.
6663 Stoney Point South
Norfolk, VA 23502
(757) 466-0750
(757) 466-5026
james@zobybroccoletti.com

 
